DETAILED ACTION
This action is responsive to the application No.16/661,219 filed on 10/23/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-10, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordes (US 2008/0315409 A1; hereinafter ‘Cordes’).
Regarding independent claim 1, Cordes’s Fig. 4-5 (a)-(c) discloses a semiconductor package structure, comprising: a first semiconductor die (4b, [0024, 0031 and 0033]), comprising:
a first edge (opposite with second edge (second edge having edge pad 3b exposed of semiconductor die 4b, see Fig. 5 (a)-(c));
a second edge (the edge having edge pad 3b exposed of the 4b, see Fig. 5 (a)-(c)) opposite the first edge (see Fig. 5 (a)-(c)); and 
a first metal layer (3b, [0031]) exposed from the second edge (second edge having edge pad 3b exposed from the second edge, see Fig. 5 (a)-(c)); and 
a second semiconductor die (4a, [0024, 0031 and 0033]) neighboring the first semiconductor die (4b), comprising: 

a fourth edge (the edge of substrate 4a opposite with the third edge of 4a) opposite the third edge; and 
a second metal layer (3a, [0031]) exposed from the third edge (the edge having edge pad 3a exposed of the semiconductor die 4a); 
wherein the first metal layer (3b) of the first semiconductor die is in an electrical connection (i.e., solder bumps 10 is an electrical connect, see Fig. 5(c)) with the second metal layer (3a) of the second semiconductor die.
Regarding claim 2, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 1, further comprising:
a first pad (any pad 9 form on first semiconductor die) disposed on a front side (the side of a first semiconductor die away from pad 9) of the first semiconductor die; and
a second pad (any pad 9 form on second semiconductor die) disposed on a front side (the side of a second semiconductor die away from pad 9) of the second semiconductor die; 
wherein the first pad (any pad 9 form on first semiconductor die) and the first metal layer (3b) are disposed on opposite sides (where the pad 9 contact with surface of first semiconductor die) of the front side of the first semiconductor die, and the second pad (any pad 9 form on second semiconductor die) and the second metal layer 
Regarding claim 3, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 2, further comprising:
an inter-die connector (solder 10 contact with 13 and filled and make contact between 3b and 3a, see Fig. 4-5 (a)-(c)) disposed between the first metal layer (3b) of the first semiconductor die and the second metal layer (3a) of the second semiconductor die to form the electrical connection ([0038]), wherein the inter-die connector comprises a first surface (the surface of element 14, see Fig. 5 (c) face away with top surface of 13) adjacent to the front side of the first semiconductor die and the front side of the second semiconductor die and a second surface (the surface of element 14 contact with element 13) away from the front side of the first semiconductor die and the front side of the second semiconductor die.
Regarding claim 6, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 3, wherein 
the first surface (the surface of element 14 coplanar with surfaces of 3b and 3a, see Fig. 5 (a)-(c)) of the inter-die connector (14) is substantially level with a top surface (the surface of 3b coplanar with surface of surface of element 14, see Fig. 5 (a)-(c)) of the first metal layer (3b) and a top surface (the surface of 3a coplanar with surface of surface of element 14, see Fig. 5 (a)-(c)) of the second metal layer (3a).
Regarding claim 7, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 3, wherein 
the second surface (the surface of element 14 contact with element 13, see Fig. 5 (a)-(c)) of the inter-die connector (14) is lower than a bottom surface (the surface of 3b opposite with surface 3b coplanar with surface of element 14) of the first metal layer (3b) and a bottom surface (the surface of 3a opposite with surface 3a coplanar with surface of element 14) of the second metal layer (3a).
Regarding claim 9, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 3, wherein 
the first surface (the surface of element 14 opposite with the surface of element 14 contact with element 13, see Fig. 5 (a)-(c)) of the inter-die connector (14) protrudes beyond the front side of the first semiconductor die and the front side of the second semiconductor die (see Fig. 5 (a)-(c)).
Regarding claim 10, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 9, wherein
the inter-die connector (14) partially fills a gap between the first semiconductor die (3b) and the second semiconductor die (3a).
Regarding independent claim 15, Cordes’s Fig. 4-5 (a)-(c) discloses a method for forming a semiconductor package structure, comprising:
providing a first semiconductor die (4b, [0024, 0031 and 0033]) on a carrier substrate (12, [0031]), wherein the first semiconductor die comprises: 
a first edge (opposite with second edge (second edge having edge pad 3b exposed of semiconductor die 4b, see Fig. 5 (a)-(c));
a second edge (the edge having edge pad 3b exposed of the 4b, see Fig. 5 (a)-(c)) opposite the first edge (see Fig. 5 (a)-(c)) opposite the first edge (see Fig. 5 (a)-(c)); and
a first metal layer (3b, [0031]) exposed from the second edge (second edge having edge pad 3b exposed from the second edge, see Fig. 5 (a)-(c)), wherein the first metal layer (3b) is disposed in an interconnection layer (i.e., the metal layer 3b is disposed in interconnect of first semiconductor die (4b)) of the first semiconductor die (4b); and
providing a second semiconductor die (4a, [0024, 0031 and 0033]) neighboring the first semiconductor die (4b) on the carrier substrate (12), wherein the second semiconductor die (4a) comprises:
a third edge (the edge having edge pad 3a exposed of the substrate semiconductor die 4a, see Fig. 5 (a)-(c)) neighboring the second edge of the first semiconductor die; 
a fourth edge (the edge of substrate 4a opposite with the third edge of 4a) opposite the third edge; and
a second metal layer (3a, [0031]) exposed from the third edge (the edge having edge pad 3a exposed of the semiconductor die 4a), wherein the second metal layer (3a) is disposed in an interconnection layer (i.e., the metal layer 3a is disposed in interconnect of second semiconductor die (4a)) of the second semiconductor die (4a); and
forming an electrical connection (i.e., solder bumps 10 is an electrical connect, see Fig. 5  (c)) between the first metal layer (3b) of the first semiconductor die (4b) and the second metal layer (3a) of the second semiconductor die (4a).
Regarding claim 16, Cordes’s Fig. 4-5 (a)-(c) discloses the method as claimed in claim 15, wherein the formation of the electrical connection comprises:
forming an inter-die connector (14, see Fig. 5(c)) between the first metal layer of the first semiconductor die and the second metal layer of the second semiconductor die, wherein the inter-die connector comprises a first surface (the surface of element 14, see Fig. 5 (c) face away with top surface of 13) adjacent to a front side of the first semiconductor die and a front side of the second semiconductor die and a second surface (the surface of element 14 contact with element 13) away from the front side of the first semiconductor die and the front side of the second semiconductor die.
Regarding claim 19, Cordes’s Fig. 4-5 (a)-(c) discloses the method as claimed in claim 15, wherein 
providing the first semiconductor die (4b) on the carrier substrate (12) comprises flipping the first semiconductor die upside down on the carrier substrate (see Fig. 5(a)-5(c)), wherein providing the second semiconductor die (4a) on the carrier substrate (12) comprises flipping the second semiconductor die upside down on the carrier substrate (see Fig. 5(a)-5(c)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Cordes (US 2008/0315409 A1; hereinafter ‘Cordes’).
Regarding claim 8, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 3, but does not clearly shown 
wherein the second surface of the inter-die connector is coplanar with a back side of the first semiconductor die and a back side of the second semiconductor die.
Cordes discloses a similar embodiment as shown in Fig. 6 (c) further comprising wherein the second surface (the surface of element 16 coplanar with backside of first and second semiconductor die (4b and 4a), see Fig. 6 (c)) of the inter-die connector (16) is coplanar with a back side of the first semiconductor die (4b) and a back side of the second semiconductor die (4a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of different embodiment about similar semiconductor package device of Cordes to change the signal connection between the first semiconductor die and the second semiconductor die. As the location of the connection of the embodiment of Figure 6C was a suitable alternative to that used in figures 4-5, one of ordinary skill in the art would expected it to work equally well to and accordingly it have been obvious to substitute one for the other to achieve predicable results.
Claims 4-5, 11-14, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Cordes (US 2008/0315409 A1; hereinafter ‘Cordes’), in view of TSAI (US 2020/0006176 A1; hereinafter ‘Tsai’).
Regarding claim 4, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 2, but does not explicitly disclose further comprising 
a redistribution layer disposed over and adjacent to the front side of the first semiconductor die and the front side of the second semiconductor die.
Tsai’s Fig. 1H discloses a redistribution layer (120, [0025]) disposed over and adjacent to the front side of the first semiconductor die (130A, [0030]) and the front side of the second semiconductor die (130B, [0030]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Tsai to teachings of Cordes such as replaced the carrier layer 12 and pad 11 (Cordes Fig. 5 (a)-(c)) of Cordes by layers 120 (Tsai Fig. 1H) of Tsai. One of ordinary skill in the art would have been motivated to make this modification in order to provide an extra layer of wiring on the chip that enables to bond out from different locations on the chip and the metal interconnects that electrically connect one part of the semiconductor package to another.
Regarding claim 5, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 4, further comprising 
a plurality of bumps (10/11 and/or 10/13, [0031 and 0036]) respectively disposed on the front side of the first semiconductor die (4b) and the front side of the second semiconductor die (4a),
Cordes does not explicitly disclose
wherein the redistribution layer is electrically connected to the first semiconductor die and the second semiconductor die respectively by the plurality of bumps.
Tsai’s Fig. 1H discloses wherein the redistribution layer (120, [0025]) is electrically connected to the first semiconductor die (130A) and the second semiconductor die (130B) respectively by the plurality of bumps (140, [0029 and 0037]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Tsai to teachings of Cordes such as replaced the carrier layer 12 and pad 11 (Cordes Fig. 5 (a)-(c)) of Cordes by layers 120 (Tsai Fig. 1H) of Tsai. One of ordinary skill in the art would have been motivated to make this modification in order to provide an extra layer of wiring on the chip that enables to bond out from different locations on the chip and the metal interconnects that electrically connect one part of the semiconductor package to another.
Regarding claim 11, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 10, further comprising:
the gap (see gap between 4a and 4b, Fig. 5(c)) not filled by the inter-die connector (solder 10 contact with 13 and filled and make contact between 3b and 3a, see Fig. 4-5 (a)-(c)).
Cordes does not clearly shown
a molding compound layer encapsulating the first semiconductor die and the second semiconductor die, wherein the molding compound layer fills the gap and is in contact with the second surface of the inter-die connector.
Tsai’s Fig. 1C shown a molding compound layer (160, [0039]) encapsulating the first semiconductor die (103A, [0039]) and the second semiconductor die (103B, [0039]). Therefore, it would be obvious for one of ordinary skill in the art to applied the molding compound 160 (Tsai Fig. 1C) of Tsai to encapsulating the first semiconductor die 4b and the second semiconductor die 4a, wherein the molding compound layer fills the gap between 4b/4a (Cordes Fig. 4-5 (a)-(c)) of Cordes to disclose the claimed limitation “a molding compound layer encapsulating the first semiconductor die and the second semiconductor die, wherein the molding compound layer fills the gap not filled by the inter-die connector and is in contact with the second surface of the inter-die connector.”
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to applied the molding compound 160 (Tsai Fig. 1C) of Tsai to encapsulating the first semiconductor die 4b and the second semiconductor die 4a, wherein the molding compound layer fills the gap between 4b/4a (Cordes Fig. 4-5 (a)-(c)) of Cordes. One of ordinary skill in the art would have been motivated to make this modification so as the molding layer is able to protect the redistribution structure thereunder from damage and contamination, and partially isolated from the thermal expansion of the molding layer adjacent to the chip (Tsai, [0043 and 0057]).
Regarding claim 12, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 3, but does not explicitly disclose further comprising:
a plurality of bumps respectively disposed on the front side of the first semiconductor die and the front side of the second semiconductor die;
a redistribution layer electrically connected to the first semiconductor die and the second semiconductor die respectively by the plurality of bumps; and
a molding compound layer encapsulating the first semiconductor die and the second semiconductor die.
Cordes does not explicitly disclose
Tsai’s Fig. 1B-1C discloses a plurality of bumps (140/128, [0026 and 0029]) respectively disposed on the front side of the first semiconductor die (130A) and the front side of the second semiconductor die (130B);
a redistribution layer (120) electrically connected to the first semiconductor die and the second semiconductor die respectively by the plurality of bumps (140); and
a molding compound layer (160, [0064]) encapsulating the first semiconductor die (130A) and the second semiconductor die (130B).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Tsai to teachings of Cordes such as replaced the carrier layer 12 and pad 11 (Cordes Fig. 5 (a)-(c)) of Cordes by layers 120 and 140 and encapsulating the first semiconductor die and the second semiconductor die by molding 160 (Tsai Fig. 1B-1C) of Tsai. One of ordinary skill in the art would have been motivated to make this modification so as the molding layer is able to protect the redistribution structure thereunder from damage and contamination, and partially isolated from the thermal expansion of the molding layer adjacent to the chip (Tsai, [0043 and 0057]).
Regarding claim 13, Cordes in view of Tsai discloses the semiconductor package structure as claimed in claim 12, wherein 
each of the plurality of bumps (140/128, Tsai) comprises a first conductive material (128) and a second conductive material (140) disposed on the first conductive material (128), wherein the second conductive material (140, (Sn and Ag), [0037], Tsai) is different from the first conductive material (128, (e.g. copper, aluminum, or tungsten), [0028], Tsai).
Regarding claim 14, Cordes’s Fig. 4-5 (a)-(c) discloses the semiconductor package structure as claimed in claim 12, but does not explicitly disclose further comprising:
an underfill material surrounding the plurality of bumps, wherein the first surface of the inter-die connector is in contact with the underfill material, and the second surface of the inter-die connector is in contact with the molding compound layer.
Tsai’s Fig. 1C discloses an underfill material (150, [0038]) surrounding the plurality of bumps (140, [0038]), wherein the first surface of the inter-die connector is in contact with the underfill material (150), and the second surface of the inter-die connector is in contact with the molding compound layer (160, [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to applied an underfill material surrounding the plurality of bumps, wherein the first surface of the inter-die connector is in contact with the underfill material, and the second surface of the inter-die connector is in contact with the molding compound layer (Tsai Fig. 1C) of Tsai to the semiconductor package structure (Cordes Fig. 4-5 (a)-(c)) of Cordes. One of ordinary skill in the art would have been motivated to make this modification so as improving reliability of underfill materials between the die and substrate to help distribute stress from thermal gradients and physical impacts, and molding compound encapsulant to protect the chip from environmental influences.
Regarding claim 17, Cordes’s Fig. 4-5 (a)-(c) discloses the method as claimed in claim 16, further comprising:
forming the inter-die connector, and the
second surface of the inter-die connector is coplanar with a back side of the first semiconductor die and a back side of the second semiconductor die (see rejection of claims 15 and 16 above).
Cordes does not explicitly disclose 
forming a molding compound layer encapsulating the first semiconductor die and the second semiconductor, wherein the first surface of the inter-die connector is in contact with the molding compound layer, 
Tsai’s Fig. 1C-1K discloses forming a molding compound layer (160, [0039]) encapsulating the first semiconductor die (130A and 130B (or the substrates 132), left or right, [0044]) and the second semiconductor (130A and 130B (or the substrates 132), left or right, [0044]), wherein the first surface of the inter-die connector is in contact with the molding compound layer (when applied the molding compound layer 160 of Tsai to encapsulate the first surface (the surface of element 14, see Fig. 5 (c) face away with top surface of 13, Cordes) of the inter-die connector (14, see Fig. 5(c)) of Cordes) is in contact with the molding compound layer 160 of Tsai). Therefore, the combination of Cordes and Tsai discloses the claimed limitation “forming a molding compound layer encapsulating the first semiconductor die and the second semiconductor die after forming the inter-die connector, wherein the first surface of the inter-die connector is in contact with the molding compound layer, and the second surface of the inter-die connector is coplanar with a back side of the first semiconductor die and a back side of the second semiconductor die.”
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to applied molding compound layer encapsulating the first semiconductor die and the second semiconductor die after forming the inter-die connector, wherein the first surface of the inter-die connector is in contact with the molding compound layer, and the second surface of the inter-die connector is coplanar with a back side of the first semiconductor die and a back side of the second semiconductor die (Tsai Fig. 1C-1K) of Tsai to the semiconductor package structure (Cordes Fig. 4-5 (a)-(c)) of Cordes. One of ordinary skill in the art would have been motivated to make this modification so as provide molding compound encapsulant to protect the chip from environmental influences. 
Regarding claim 18, Cordes’s Fig. 4-5 (a)-(c) discloses the method as claimed in claim 17, further comprising:
forming a plurality of bumps (i.e., solder bumps 10 is an electrical connect, see Fig. 5(c)) respectively disposed on the front side of the first semiconductor die (4b) and the front side of the second semiconductor die (4a); and
the first surface (the surface of element 14, see Fig. 5 (c) face away with top surface of 13, Cordes) the first surface (14, see Fig. 5(c)) of Cordes).
Cordes does not explicitly disclose 
forming a redistribution layer electrically connected to the first semiconductor die and the second semiconductor die respectively by the plurality of bumps, wherein a portion of the molding compound layer is disposed between the redistribution layer and the first surface of the inter-die connector.
Tsai’s Fig. 1H discloses a redistribution layer (120, [0025]) connected to the first semiconductor die (130A and 130B (or the substrates 132), left or right, [0044]) and the second semiconductor die (130A and 130B (or the substrates 132), left or right, [0044]) respectively by the plurality of bumps (180), wherein a portion of the molding compound layer (160) is disposed between the redistribution layer (120) and the first surface the first surface. Therefore, the combination of Cordes and Tsai discloses the claimed limitation “forming a plurality of bumps respectively disposed on the front side of the first semiconductor die and the front side of the second semiconductor die; and
forming a redistribution layer electrically connected to the first semiconductor die and the second semiconductor die respectively by the plurality of bumps, wherein a portion of the molding compound layer is disposed between the redistribution layer and the first surface of the inter-die connector.”
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Tsai to teachings of Cordes such as plurality of bumps respectively disposed on the front side of the first semiconductor die and the front side of the second semiconductor die; and forming a redistribution layer electrically connected to the first semiconductor die and the second semiconductor die respectively by the plurality of bumps, wherein a portion of the molding compound layer is disposed between the redistribution layer and the first surface of the inter-die connector (Tsai Fig. 1H) of Tsai to the semiconductor package structure (Cordes Fig. 4-5 (a)-(c)) of Cordes. One of ordinary skill in the art would have been motivated to make this modification in order to provide an extra layer of wiring on the chip that enables to bond out from different locations on the chip and the metal interconnects that electrically connect one part of the semiconductor package to another.
Regarding claim 20, Cordes’s Fig. 4-5 (a)-(c) discloses the method as claimed in claim 19, further comprising:
wherein the first surface (the surface of element 14, see Fig. 5 (c) face away with top surface of 13, Cordes) of the inter-die connector (14, see Fig. 5(c)) of Cordes) protrudes (see Fig. 5(c)) beyond a front side (the side of a first semiconductor die away from pad 9) of the first semiconductor die (4b) and a front side (the side of a second semiconductor die away from pad 9) of the second semiconductor die (4a), and the second surface (the surface of element 14 contact with element 13) of the inter die connector (14, see Fig. 5(c)),
Cordes does not explicitly disclose 
forming a molding compound layer encapsulating the first semiconductor die and the second semiconductor, wherein the first surface of the inter-die connector is in contact with the molding compound layer, 
Tsai’s Fig. 1C-1K discloses forming a molding compound layer (160, [0039]) encapsulating the first semiconductor die (130A and 130B (or the substrates 132), left or right, [0044]) and the second semiconductor (130A and 130B (or the substrates 132), left or right, [0044]), wherein the first surface of the inter-die connector is in contact with the molding compound layer (when applied the molding compound layer 160 of Tsai to encapsulate the first surface (the surface of element 14, see Fig. 5 (c) face away with top surface of 13, Cordes) of the inter-die connector (14, see Fig. 5(c)) of Cordes) is in contact with the molding compound layer 160 of Tsai). Therefore, the combination of Cordes and Tsai discloses the claimed limitation “forming a molding compound layer encapsulating the first semiconductor die and the second semiconductor die after forming the inter-die connector, wherein the first surface of the inter-die connector protrudes beyond a front side of the first semiconductor die and a front side of the second semiconductor die, and the second surface of the inter die connector is in contact with the molding compound layer.”
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to applied molding compound layer encapsulating the first semiconductor die and the second semiconductor die after forming the inter-die connector, wherein the first surface of the inter-die connector protrudes beyond a front side of the first semiconductor die and a front side of the second semiconductor die, and the second surface of the inter die connector is in contact with the molding compound layer (Tsai Fig. 1C-1K) of Tsai to the semiconductor package structure (Cordes Fig. 4-5 (a)-(c)) of Cordes. One of ordinary skill in the art would have been motivated to make this modification so as provide molding compound encapsulant to protect the chip from environmental influences.
 Regarding claim 21, Cordes in view of Tsai disclose the method as claimed in claim 20, further comprising:
flipping (see Fig. 1F-1G, Tsai) the first semiconductor die (130A and 130B (or the substrates 132), left or right, [0044], Tsai) and the second semiconductor die (130A and 130B (or the substrates 132), left or right, [0044], Tsai); and
forming a redistribution layer (120, [0025], Tsai) over the interconnection layer (interconnect layer buil-in the semiconductor chip 130A or 130B, see Fig 1G, Tsai) of the first semiconductor die and the interconnection layer of the second semiconductor die (Tsai).
Reasons for Allowance
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 22 identified distinct feature “before providing the first semiconductor die on the carrier, forming a plurality of first bumps on a front side of the first semiconductor die; and
before providing the second semiconductor die on the carrier, forming a plurality of second bumps on a front side of the second semiconductor die respectively,”
Dependent claims 23-24 are allowed by virtue of their dependency. 
The closest prior art Cordes (US 2008/0315409 A1; hereinafter ‘Cordes’), and TSAI (US 2020/0006176 A1; hereinafter ‘Tsai’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/
 Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             



/LONG  LE/
Examiner, Art Unit 2815